Livingston, J.
I concur in the decision of the court on the question in this case. But I do not say, if two persona be attorneys on the writ, one may go on with the proceedings in his name singly. Were one to die, then the right to carry on the suit would survive. On the points now *110.before us, I consider the appointment of Mr. Woodworth ■ to the place of Attorney-General, as a species of civil ■death. Therefore, on the present occasion, I agree with ■the opinions of my brethren. The defendants can take nothing by their motion.
Motion refused.